         Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  ANGEL RIVERA,

                                Plaintiff,                       No. 18-CV-8354 (KMK)

          v.                                                       OPINION & ORDER

  WESTCHESTER COUNTY, et al.,

                                Defendants.


Appearances

Angel Rivera
Valhalla, NY
Pro se Plaintiff

Joseph DeDonato, Esq.
Bennett, Bricklin & Saltzburg LLC
New York, NY
Counsel for Defendants

Sean Timothy Carey, Esq.
Westchester County Attorney’s Office
White Plains, NY
Counsel for Defendants Westchester County, Joseph K. Spano, Leandro Diaz, Eric Middleton,
Francis Delgrosso, and Karl Vollmer

KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Angel Rivera (“Plaintiff”), currently incarcerated at Westchester County

Jail (“WCJ”), brings this Action, pursuant to 42 U.S.C. § 1983, against Westchester County

(“Westchester” or the “County”); Aramark Correctional Services, LLC (“Aramark”); Donna P.

Blackman (“Blackman”) and Manuel Mendoza (“Mendoza”), each Aramark employees; Joseph

K. Spano (“Spano”), Commissioner of the Westchester County Department of Correction

(“WCDOC”); Leandro Diaz (“Diaz”), Deputy Commissioner of WCDOC; Eric Middleton
           Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 2 of 15




(“Middleton”), Francis Delgrosso (“Delgrosso”), and Karl Vollmer (“Vollmer”), each Assistant

Wardens at WCDOC (collectively, “Defendants”). (See Compl. (Dkt. No. 2).)1 Plaintiff alleges

that Defendants violated his constitutional rights while he was incarcerated at WCJ. Before the

Court is the County, Spano, Diaz, Middleton, Delgrosso, and Vollmer’s (collectively, “County

Defendants”) Motion To Dismiss (the “Motion”). (See Not. of Mot. (Dkt. No. 33).) For the

following reasons, the Motion is granted.

                                            I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Complaint and are taken as true for the

purpose of resolving the instant Motion.

       On June 18, 2018, Plaintiff arrived at WCJ. (Compl. 5.)2 Since his arrival, Plaintiff has

received meals that “have arrived reeking of old food,” that have contained “under cooked meat

and over cooked rice, spag[h]etti[,] or noodles, minimal portions, [and] molded bread/sta[l]e

bread,” and that have been “served on meal trays that are covered in mold, as . . . are the juice

containers.” (Id.) Specifically, on June 24, 2018, Plaintiff’s meal arrived on a meal tray “that

was covered in black mold spots, contained under cooked meat that was bloody internally,”

included “stale bread,” and came with a juice container “covered in mold.” (Id.) Plaintiff

attempted to file a grievance with Sergeant Kitt (“Kitt”), but Kitt informed him that Delgrosso

“and the higher ups did not want sergeants accepting Aramark[] food[-]related grievances,” and



       1
         In his Complaint, Plaintiff identifies certain Defendants with incomplete or incorrectly
spelled names. (See Compl. 2–5.) The Court uses the complete and correct spellings of
Defendants’ names as provided by Defendants.
       2
         The Complaint does not use consistent page numbering. For ease of reference, the
Court cites to the ECF-generated page numbers stamped at the top right-hand corner of the
Amended Complaint.
                                                 2
         Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 3 of 15




refused to accept Plaintiff’s grievance. (Id. at 6 (quotation marks omitted).) On June 26, July 2,

and July 7, 2018, Plaintiff’s meals contained undercooked meat that was “pink and bloody

internally[,] along with [overcooked] rice, spag[h]etti, and noodles.” (Id.) Plaintiff requested a

replacement tray, but the kitchen staff told him to “cook out the food . . . in the microwave.”

(Id.) However, Plaintiff had no access to a microwave. (Id.) On July 20, 2018, Plaintiff was

served a meal of chili and beans that “reeked of old[, ]rotting food.” (Id.) Correctional staff

assured him that the food was safe to eat, but after he consumed it, he “began to suffer several

ailments.” (Id.) On August 2, 9, 11, 14, and 24, 2018, Plaintiff again “received undercooked

meat on his trays along with [overcooked] spag[h]etti served on mold[y] meal trays.” (Id. at 7.)

On August 14, 2018, Plaintiff attempted to submit another grievance, this time with Sergeant

Martinez (“Martinez”), but Martinez refused to accept the grievance, saying he was prohibited

from accepting food-related grievances. (Id.)

       Plaintiff alleges that his juice containers were “always covered in mold,” and so he did

not drink his juice and therefore “usually was extremely thirsty and dehydrated.” (Id.) Plaintiff

also states that his meal trays were “always short with minimal items and small portions,”

causing him “to lose significant weight” and experience “fatigue from lack of nutrients.” (Id.)

Plaintiff “continues to receive [undercooked] foods [two to three times] a week served on

mold[y] meal trays, that almost every day contain leftover[,] dirty foods from previous meals as

a result of inmate workers failing to property clean the tray[s].” (Id. at 8.) Further, on six

separate occasions, Plaintiff has discovered human hair in his meals “as a result of inmate

workers not being properly supervised when preparing inmate meals,” and failing “to wear hair

nets, beard nets, and gloves when handling inmate meals.” (Id.) Plaintiff also alleges that the




                                                  3
         Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 4 of 15




inmate kitchen “is extremely dirty, and covered in flies, along with mice/rats who invade the

food supply on a constant basis.” (Id. at 9.)

       “Plaintiff avers[] that [D]efendants Mendoza, Blackman, Vollmer, Middleton, Delgrosso,

Spano, Diaz, [and] Westchester County[] had sufficient prior knowledge that the food being

served to inmates at [WCJ] was substandard, and causing dozens of inmates to become sick,” as

demonstrated by the “previous and present lawsuits, grievances, complaints, and daily meetings

. . . where grievances are discussed.” (Id.) However, Defendants have not corrected the

problem, and inmates continue to become ill due to poor food quality and sanitation. (Id.)

Plaintiff has experienced weight loss, nausea, vomiting, diarrhea, fatigue, headaches, blurred

vision, hunger pangs, and stomach cramps as a result of the substandard food. (Id. at 10.) He

seeks $300,000 in compensatory damages and $1,000,000 in punitive damages. (Id. at 12–13.)

       B. Procedural Background

       Plaintiff’s Complaint and application to proceed in forma pauperis (“IFP”) were filed on

September 12, 2018. (Dkt. Nos. 1–2.) Chief Judge McMahon granted Plaintiff’s IFP application

on September 17, 2018. (Dkt. No. 4.) On February 7, 2019, Aramark, Blackman, and Mendoza

(together, “Aramark Defendants”) filed a Motion to Dismiss (the “Aramark Motion”). (Dkt.

Nos. 21–22.) Plaintiff did not submit an opposition, Aramark Defendants did not file a reply,

and on May 24, 2019 the Court deemed the Aramark Motion fully submitted. (Dkt. No. 24.) On

August 22, 2019, the Court issued an Opinion and Order (“2019 Opinion”) granting the Aramark

Motion and dismissing without prejudice Plaintiff’s claims against Aramark Defendants. (Op. &

Order (“2019 Op.”) (Dkt. No. 31).) See also Rivera v. Westchester County, No. 18-CV-8354,

2019 WL 3958425 (S.D.N.Y. Aug. 22, 2019). On September 5, 2019, County Defendants filed

the instant Motion. (Not. of Mot.; County Defs.’ Mem. of Law in Supp. of Mot. (“Defs.’



                                                4
          Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 5 of 15




Mem.”) (Dkt. No. 34).) On October 23, 2019, the Court deemed the Motion fully submitted.

(Dkt. No. 36.) Plaintiff has not opposed the Motion, and County Defendants have not filed a

reply.

                                             II. Discussion

         County Defendants move to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) on several grounds, including that Plaintiff fails to state a Monell claim, fails

to allege personal involvement, and does not have a constitutional right to an internal grievance

process. (Defs.’ Mem. 7–12, 15.)

         A. Standard of Review

         The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims

across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also



                                                    5
         Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 6 of 15




Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will

. . . be a context-specific task that requires the reviewing court to draw on its judicial experience

and common sense. But where the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—’that

the pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed.

R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

       In considering County Defendants’ Motion, the Court is required to “accept as true all of

the factual allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the

Court must “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot.

Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC,

699 F.3d 141, 145 (2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must

“construe[] [his complaint] liberally and interpret[] [it] to raise the strongest arguments that [it]

suggest[s].” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation

marks omitted). However, “the liberal treatment afforded to pro se litigants does not exempt a

pro se party from compliance with relevant rules of procedure and substantive law.” Bell v.

Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation



                                                   6
         Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 7 of 15




marks omitted). However, when the complaint is drafted by a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4

n.3 (S.D.N.Y. Aug. 2, 2013) (quotation marks omitted), including, “documents that a pro se

litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at

*4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted), statements by the plaintiff “submitted in

response to [a] defendant’s request for a pre-motion conference,” Jones v. Fed. Bureau of

Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2 (E.D.N.Y. Sept. 19, 2013), and “documents

either in [the] plaintiff[’]s possession or of which [the] plaintiff[] had knowledge and relied on in

bringing suit,” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quotation

marks omitted).

       B. Analysis

               1. Monell Liability Against the County

       “To state a claim under . . . § 1983, the plaintiff must show that a defendant, acting under

color of state law, deprived him of a federal constitutional or statutory right.” Sykes, 723 F.3d at

405–06 (citation omitted). “Congress did not intend municipalities to be held liable [under

§ 1983] unless action pursuant to official municipal policy of some nature caused a constitutional

tort.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978). Thus, “to

prevail on a claim against a municipality under [§] 1983 based on acts of a public official, a

plaintiff is required to prove: (1) actions taken under color of law; (2) deprivation of a

constitutional or statutory right; (3) causation; (4) damages; and (5) that an official policy of the

municipality caused the constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d

Cir. 2008) (citation omitted). The fifth element reflects the notion that “a municipality may not



                                                  7
         Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 8 of 15




be held liable under § 1983 solely because it employs a tortfeasor.” Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997); Pembaur v. City of Cincinnati, 475 U.S. 469,

478 (1986) (holding that a municipality may not be held liable under § 1983 “by application of

the doctrine of respondeat superior” (citation and italics omitted)). Instead, there must be a

“direct causal link between a municipal policy or custom and the alleged constitutional

deprivation.” City of Canton v. Harris, 489 U.S. 378, 385 (1989); see also City of St. Louis v.

Praprotnik, 485 U.S. 112, 122 (1988) (“[G]overnments should be held responsible when, and

only when, their official policies cause their employees to violate another person’s constitutional

rights.”).

        A plaintiff may satisfy the “policy or custom” requirement by alleging one of the

following:

        (1) a formal policy officially endorsed by the municipality; (2) actions taken by
        government officials responsible for establishing the municipal policies that caused
        the particular deprivation in question; (3) a practice so consistent and widespread
        that, although not expressly authorized, constitutes a custom or usage of which a
        supervising policy-maker must have been aware; or (4) a failure by policymakers
        to provide adequate training or supervision to subordinates to such an extent that it
        amounts to deliberate indifference to the rights of those who come into contact with
        the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations omitted);

Patterson v. County of Oneida, 375 F.3d 206, 226–27 (2d Cir. 2004) (describing methods of

establishing Monell liability).

        Plaintiff’s allegations fall into the third and fourth categories discussed in Brandon.

Plaintiff alleges that Defendants “had sufficient prior knowledge that the food being served to

inmates at [WCJ] was substandard, and causing dozens of inmates to become sick.” (Compl. 9.)

Defendants allegedly knew this due to (1) “previous and present lawsuits, grievances, [and]

complaints,” and (2) “daily meetings, where [D]efendants amongst others participate . . . [and]

                                                  8
         Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 9 of 15




where grievances are discussed.” (Id.) Notwithstanding this knowledge, Plaintiff alleges that

Defendants have failed to act to correct this problem. (Id.) Plaintiff also alleges that Defendants

fail to supervise inmate workers preparing food and cleaning up after meals. (Id. at 8.) Due to

this lack of supervision, workers do not wear hair nets, beard nets, and gloves when handling

inmate meals, and the kitchen is very dirty and covered in flies, rats, and mice. (Id. at 8–9.) As a

result, Plaintiff has on six occasions found hair in his food. (Id. at 8.)

       The Court considered these allegations in adjudicating the Aramark Motion and

concluded that they did not make out a claim for Monell liability. (2019 Op. 8–13.) Here, the

Court reaches the same conclusion for the same reasons.

       First, Plaintiff’s Monell claim fails because he provides insufficient detail about

“previous and present lawsuits, grievances, [and] complaints,” (Compl. 9), to support the

inference that Defendants’ alleged inaction is due to indifference. Plaintiff may establish

deliberate indifference from the fact that there “were repeated complaints of civil rights

violations” and that “the complaints [were] followed by no meaningful attempt on the part of the

municipality to investigate or to forestall further incidents.” Shepherd v. Powers, No. 11-CV-

6860, 2012 WL 4477241, at *9 (S.D.N.Y. Sept. 27, 2012) (citation and quotation marks

omitted); see also Lawrence v. City of Rochester, No. 09-CV-6078, 2015 WL 510048, at *7, 9

(W.D.N.Y. Feb. 6, 2015) (same). However, pleadings that have successfully established

deliberate indifference by pointing to previous complaints and suits have named and detailed

these prior complaints and suits. See Tieman v. City of Newburgh, No. 13-CV-4178, 2015 WL

1379652, at *20–21 (S.D.N.Y. Mar. 26, 2015) (holding that the plaintiff sufficiently alleged need

for better training or supervision where the plaintiff listed and detailed nine other complaints

raising similar allegations against the same defendants); McCants v. City of Newburgh, No. 14-



                                                   9
        Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 10 of 15




CV-556, 2014 WL 6645987, at *4 (S.D.N.Y. Nov. 21, 2014) (holding that the plaintiff

sufficiently alleged a need for better training or supervision where the plaintiff listed and detailed

seventeen other complaints over a seven-year period raising similar allegations against the same

defendants). By contrast, courts have dismissed deliberate indifference claims when a pleading

merely asserts without detail that there have been many prior complaints. See Strong v. City of

Syracuse, No. 16-CV-1054, 2020 WL 137250, at *3 (N.D.N.Y. Jan. 13, 2020) (alleging

“frequent” and “widespread” misconduct, without more, is insufficient to create a plausible

deliberate indifference claim); Arrindel-Martin v. City of Syracuse, No. 18-CV-780, 2018 WL

6622193, at *7 (N.D.N.Y. Dec. 18, 2018) (same, based on alleged “numerous” complaints); see

also Walker v. City of New York, No. 14-CV-808, 2015 WL 4254026, at *11 (S.D.N.Y. July 14,

2015) (dismissing deliberate indifference claim where the “[p]laintiff does not allege any specific

facts as to the contents of the complaints, how many were filed, and when they were filed”).

Here, Plaintiff provides no detail about the nature or content of past lawsuits, grievances, and

complaints, (see Compl. 9), and thus fails to make out a plausible claim of deliberate

indifference.

       Second, Plaintiff’s Monell claim based on a failure to supervise inmate workers who

clean and prepare meals, (Compl. 8), fails for the additional reason that the Complaint does not

identify specific training deficiencies. To set forth a failure to train claim, “a plaintiff must

plausibly allege a specific deficiency in the municipality’s training.” Tieman, 2015 WL

1379652, at *22. In particular, a failure to train constitutes a policy or custom that is actionable

under § 1983 only where “in light of the duties assigned to specific officers or employees the

need for more or different training is so obvious, and the inadequacy so likely to result in the

violation of constitutional rights, that the policymakers . . . can reasonably be said to have been



                                                  10
        Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 11 of 15




deliberately indifferent to the need.” City of Canton, 489 U.S. at 390 (footnote omitted). Here,

Plaintiff merely alleges that “inmates are not properly supervised when cleaning inmate meals[]

. . . or preparing / serving food[].” (Compl. 8.) This is a “boilerplate assertion[]” that does not

allege any specific deficiency in Defendants’ training or supervision. Araujo v. City of New

York, No. 08-CV-3715, 2010 WL 1049583, at *9 (E.D.N.Y. Mar. 19, 2010) (dismissing failure

to train claim where a plaintiff alleged “no facts to indicate any deliberate choice by municipal

policymakers to engage in unconstitutional conduct”). The Complaint is “devoid of any detailed

factual allegations” showing the absence of “a relevant training or supervisory program.” Quick

v. Westchester County, No. 18-CV-243, 2019 WL 1083784, at *5 (S.D.N.Y. Mar. 7, 2019); see

also Triano v. Town of Harrison, N.Y., 895 F. Supp. 2d 526, 539 (S.D.N.Y. 2012) (dismissing

Monell claim where the plaintiff “merely alleged that the [t]own failed to train its employees,

without providing any supporting factual detail about alleged deficiencies in the training

program”). Because he does not allege a specific deficiency in Defendants’ training program,

(see Compl. 8), Plaintiff’s failure to train claims must be dismissed.

       Plaintiff separately alleges that his complaints were twice rejected pursuant to a WCDOC

policy of refusing food-related grievances. (Compl. 6, 7.) The Court does not decide whether

these allegations are sufficient to show an official policy, because, even if they were, they do not

satisfy the requirement under Monell that the Plaintiff allege the deprivation of a constitutional

right. Courts in the Second Circuit have held that “a prisoner has no constitutional right to a

prison grievance procedure or to have his grievances investigated.” Martinez v. Cunningham,

No. 19-CV-10517, 2020 WL 1877788, at *5 (S.D.N.Y. Apr. 13, 2020) (quotation marks omitted)

(collecting cases); see also Torres v. Mazzuca, 246 F. Supp. 2d 334, 342 (S.D.N.Y. 2003)

(holding that the plaintiff “does not have a protected liberty interest in having his grievances



                                                 11
        Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 12 of 15




investigated at the level of thoroughness that he desires, and therefore he [cannot] assert a due

process claim as to such failures”); Cancel v. Goord, No. 00-CV-2042, 2001 WL 303713, at *3

(S.D.N.Y. Mar. 29, 2001) (holding that “inmate grievance procedures are not required by the

Constitution and therefore a violation of such procedures does not give rise to a claim under

§ 1983” (citation omitted)). As a result, Plaintiff cannot maintain a Monell claim based on

WCDOC’s handling of his grievances.

       Accordingly, because Plaintiff fails to allege a policy or custom that deprived him of his

constitutional rights, his Monell claims against the County and against Spano, Diaz, Middleton,

Delgrosso, and Vollmer in their official capacity must be dismissed.

               2. Personal Involvement of Spano, Diaz, Middleton, Delgrosso, and Vollmer

        “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the

alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

2013) (collecting cases). To establish personal involvement, a plaintiff must show that:

       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed
       to remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
       to the rights of inmates by failing to act on information indicating that
       unconstitutional acts were occurring.

Id. at 139 (citations, italics, and quotation marks omitted). In other words, “[b]ecause vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, Plaintiff must plausibly allege that Defendants’ actions fall into one

of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017 WL

                                                   12
        Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 13 of 15




365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal).

       Plaintiff alleges that Spano, Diaz, Middleton, Delgrosso, and Vollmer (collectively, the

“Individual Defendants”) failed to act despite sufficient prior knowledge that food was

substandard and causing dozens of inmates to get sick. (Compl. 9.) He alleges that their

knowledge came from prior “lawsuits, grievances, [and] complaints,” and that they

“participate[d] in daily meetings where grievances [were] discussed.” (Id.)

       The Court concluded in the 2019 Opinion that these allegations do not sufficiently allege

personal involvement of the Aramark Defendants. (2019 Op. 6–8.) Here, the Court reaches the

same conclusion for the County Defendants, for the same reasons. “Plaintiff does not provide

facts alleging what [Individual Defendants] knew about the … food problem or when they knew

about it.” Quick, 2019 WL 1083784, at *5 (emphasis original). (See generally Compl.) Nor

does the Complaint contain facts suggesting that the Individual Defendants participated directly

in serving Plaintiff poor food, created a policy or custom of serving poor food, or were grossly

negligent in allowing others to prepare poor food. (Id.) As discussed supra, the Complaint also

fails to sufficiently allege that Individual Defendants were deliberately indifferent to the poor

food quality. (Id.)

       Plaintiff separately alleges that “Delgrosso . . . and the higher ups did not want sergeants

accepting Aramark[] food[-]related grievances.” (Compl. 6 (quotation marks omitted).) The

Court does not decide whether this allegation is sufficient to show personal involvement,

because, as discussed supra, even if it were, Plaintiff does not have a constitutional right to a

prison grievance procedure.




                                                 13
        Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 14 of 15




       Accordingly, because he fails to adequately allege their personal involvement in

depriving him of his constitutional rights, the claims against Spano, Diaz, Middleton, Delgrosso,

and Vollmer in their individual capacities must be dismissed.3

                                           III. Conclusion

       For the foregoing reasons, County Defendants' Motion To Dismiss is granted.4 Because

this is the first adjudication of Plaintiff’s claims against the County Defendants, the dismissal is

without prejudice. Plaintiff may file an amended complaint within 30 days of the date of this

Opinion. The amended complaint should contain appropriate changes to remedy the deficiencies

identified in this Opinion. Plaintiff is advised that the amended complaint will replace, not

supplement, the instant Complaint, and therefore must contain all of the claims, factual




       3
          Defendants also argued that Plaintiff’s claims should be dismissed because they do not
allege a constitutional violation arising out of a condition of confinement. (Defs. Mem. 12–15.)
Because the Complaint must be dismissed for failure to state a Monell claim and failure to allege
facts sufficient to show the personal involvement of Individual Defendants, the Court need not
resolve these additional arguments. Plaintiff will have the opportunity to respond to this
argument if he decides to file an amended complaint.
       4
         The Court notes that allegations nearly identical to Plaintiff’s very concerning claims
regarding poor food sanitation and quality have recently been raised in numerous other actions
against Westchester County and Aramark in this District. See, e.g., Rutherford v. Westchester
County, No. 18-CV-4872, 2020 WL 433841 (S.D.N.Y. Jan. 28, 2020); Smith v. Westchester
County, No. 19-CV-1283, 2019 WL 5816120 (S.D.N.Y. Nov. 7, 2019); Rivera, 2019 WL
3958425; Moore v. Westchester County, No. 18-CV-7782, 2019 WL 3889859 (S.D.N.Y. Aug.
19, 2019); Dawson v. Westchester County, No. 18-CV-7790, 2019 WL 3408899 (S.D.N.Y. July
29, 2019); Jackson v. Westchester County, No. 18-CV-7207, 2019 WL 3338020 (S.D.N.Y. July
25, 2019); Crispin v. Westchester County, No. 18-CV-7561, 2019 WL 2419661 (S.D.N.Y. June
10, 2019); Mercedes v. Westchester County, No. 18-CV-4087, 2019 WL 1429566 (S.D.N.Y.
Mar. 29, 2019); Hoffstead v. Aramark Corr. Servs., LLC, No. 18-CV-2381, 2019 WL 1331634
(S.D.N.Y. Mar. 25, 2019); Hanner v. Westchester County, No. 16-CV-7610, 2019 WL 1299462
(S.D.N.Y. Mar. 21, 2019); Quick, 2019 WL 1083784; White v. Westchester County, No. 18-CV-
990, 2018 WL 6493113 (S.D.N.Y. Dec. 10, 2018); Ackridge v. Aramark Corr. Food Servs., No.
16-CV-6301, 2018 WL 1626175 (S.D.N.Y. Mar. 30, 2018). The Court expects that Counsel for
Defendants also takes note and will discuss the serious allegations raised in these cases with their
clients. The day that a motion such as the one filed here will be denied is coming.
                                                 14
        Case 7:18-cv-08354-KMK Document 41 Filed 09/23/20 Page 15 of 15




allegations, and exhibits that the Plaintiff wishes the Court to consider. If Plaintiff fails to abide

by the 30-day deadline, his claims may be dismissed with prejudice.

       The Clerk of the Court is respectfully requested to terminate the pending Motion, (Dkt.

No. 33), and to mail a copy of this Opinion to Plaintiff.

SO ORDERED.

DATED:         September 23, 2020
               White Plains, New York
                                                       ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE




                                                  15
